COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO. 2-05-330-CV
 
 
SOCORRO RODRIGUEZ                                                         APPELLANT
 
                                                   V.
 
THE CLINIC FOR SPECIAL SURGERY                                         APPELLEE
 
                                              ------------
 
           FROM THE 153RD
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




On
September 15, 2005, we notified appellant that we may not have jurisdiction
over this appeal because it was not timely filed.  See Tex. R. App. P.
26.1.  We also stated that unless
appellant or any party desiring to continue the appeal filed with this court,
on or before September 26, 2005, a response showing grounds for continuing the
appeal, we would dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  We have not
received any response.
Accordingly,
we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P.
42.3(a), 43.2(f).
 
 
PER CURIAM
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DELIVERED:  October 20, 2005




[1]See Tex.
R. App. P. 47.4.